 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA

10
11   GARLAND A. JONES,                                   Case No. 19-cv-0296-BAS-AGS
     CDCR #F-47928,
12                                                       ORDER:
                                        Plaintiff,
13                                                       (1) DENYING MOTION TO
                          v.                             PROCEED IN FORMA PAUPERIS
14                                                       AS BARRED BY 28 U.S.C. § 1915(g)
                                                         [ECF Doc. No. 2
15
     MRS. ELIZALDIE, et al.,                             AND
16
                                    Defendants.          (2) DISMISSING CIVIL ACTION
17                                                       WITHOUT PREJUDICE FOR
                                                         FAILURE TO PAY FILING FEE
18                                                       REQUIRED BY 28 U.S.C. § 1914(a);
19         On February 8, 2019, Plaintiff, Garland A. Jones, a state inmate currently
20   incarcerated at the Richard J. Donovan Correctional Facility (“RJD”) located in San Diego,
21   California, filed a civil rights Complaint (“Compl.”) pursuant to 42 U.S.C. § 1983. (ECF
22   No. 1.) Plaintiff has also filed a motion to proceed in forma pauperis (“IFP”) (ECF No.
23   2).
24                                    LEGAL STANDARD
25         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
26   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). “Prisoners,” like Plaintiff, however,
27   “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
28   of a filing fee,” in “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), Williams v.


                                                     1
                                                                                         19cv296
 1   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act (“PLRA”)
 2   amended section 1915 to preclude the privilege to proceed IFP:
 3         . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or
 4         detained in any facility, brought an action or appeal in a court of the United
           States that was dismissed on the grounds that it is frivolous, malicious, or fails
 5         to state a claim upon which relief can be granted, unless the prisoner is under
 6         imminent danger of serious physical injury.
 7   28 U.S.C. § 1915(g).      “This subdivision is commonly known as the ‘three strikes’
 8   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (hereafter
 9   “Andrews”). “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed
10   IFP.” Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
11   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
12   suits may entirely be barred from IFP status under the three strikes rule[.]”). The objective
13   of the PLRA is to further “the congressional goal of reducing frivolous prisoner litigation
14   in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997). “[S]ection
15   1915(g)’s cap on prior dismissed claims applies to claims dismissed both before and after
16   the statute’s effective date.” Id. at 1311.
17
18         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
19   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
20   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
21   styles such dismissal as a denial of the prisoner’s application to file the action without
22   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
23   Once a prisoner has accumulated three strikes, he is prohibited by section 1915(g) from
24   pursuing any other IFP action in federal court unless he can show he is facing “imminent
25   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-
26   52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
27   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.”).
28


                                                   2
                                                                                                19cv296
 1                                          DISCUSSION
 2         First, the Court has carefully reviewed Plaintiff’s Complaint and has ascertained that
 3   it does not contain “plausible allegations” which suggest he “faced ‘imminent danger of
 4   serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28
 5   U.S.C. § 1915(g)).
 6
 7         Second, a court “‘may take notice of proceedings in other courts, both within and
 8   without the federal judicial system, if those proceedings have a direct relation to matters at
 9   issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v.
10   Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex rel.
11   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
12   Thus, this Court takes judicial notice that Plaintiff, while incarcerated, has brought at least
13   three prior civil actions which have been dismissed on the grounds that they were frivolous,
14   malicious, or failed to state a claim upon which relief may be granted. See 28 U.S.C. §
15   1915(g). They are:
16
17         1)      Jones v. Tolson, et al., No. 1:15-cv-01037-MJS (PC) (E.D. Cal. Sept. 14,
18         2015) (order dismissing action with prejudice for failing to state a claim) (strike
19         one);
20         2)      Jones v. Tiscornia, et al., No. 3:18-cv-00544-GPC-PCL (S.D. Cal. July 30,
21         2018) (order dismissing second amended complaint for failing to state a claim)
22         (strike two);
23         3)      Jones v. Mailroom Officials, et al., Civil Case No. 1:17-cv-00281-LJO-SKO
24         (E.D. Cal. Jan. 9, 2019) (order adopting findings and recommendation to dismiss
25         second amended complaint for failure/inability to state a claim) (strike three).
26
27   Because Plaintiff has, while incarcerated, accumulated at least the three “strikes” permitted
28   pursuant to § 1915(g), and he fails to make a “plausible allegation” that he faced imminent


                                                    3
                                                                                             19cv296
 1   danger of serious physical injury at the time he filed his Complaint, he is not entitled to the
 2   privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at 1055; Rodriguez,
 3   169 F.3d at 1180 (finding that 28 U.S.C. § 1915(g) “does not prevent all prisoners from
 4   accessing the courts; it only precludes prisoners with a history of abusing the legal system
 5   from continuing to abuse it while enjoying IFP status”); see also Franklin v. Murphy, 745
 6   F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is itself a matter of
 7   privilege and not right.”).
 8
 9                                   CONCLUSION &ORDER
10         For the reasons set forth above, the Court:
11         (1)    DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) as barred by 28
12   U.S.C. § 1915(g);
13         (2)    DISMISSES this civil action sua sponte without prejudice for failing to
14   prepay the $400 civil and administrative filing fees required by 28 U.S.C. § 1914(a).
15         The Clerk shall close the file.
16         IT IS SO ORDERED.
17   DATED: February 15, 2019
18
19
20
21
22
23
24
25
26
27
28


                                                    4
                                                                                             19cv296
